The petitioner moved for a peremptory mandamus order directing the respondent corporations to produce books and records for examination and inspection, or for an alternative order directed to the same purpose. The motion was denied. A reargument was granted, and on reargument the Special Term made an order in which it “ adhered to ” the original decision. The petitioner appeals from the original order in so far as it denied the application for an alternative mandamus order, and from the order entered on reargument. Order dated November 2, 1936, in so far as an appeal is taken, unanimously affirmed, with costs, in the exercise of discretion. No opinion. Appeal from order dated October 16, 1936, dismissed. Present—■ Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ.